DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 2-12 and 20-25 are pending in the application.  Claims 1, 13-19 and 26-35 are cancelled.
Priority
	This application is a U.S. national stage entry of PCT/US2018/016687, filed February 2, 2018, and claims priority benefit of U.S. Provisional Application No. 62/454,475, filed February 3, 2017 and U.S. Provisional Application No. 62/506,298, filed May 15, 2017.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 21 and 22 recite the phrase “bind and/or dock”.  For the sake of consistency (see the amendments to claims 7 and 8), the claims should recite “bind”, but not “bind and/or dock”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
	Amended claim 6 recites (in part) the phrase “wherein R1, R2 and R3 independently include any chemical moiety that permits the resulting piperidinyl-benzoimidazole structure capable of preventing engagement between SUMO and CRMP2.”  While the claim recites what the structure in the claimed method does, it is unclear what the structural scope of the treating compounds of Formula (I) or Formula (II), as characterized by the common piperidinyl-benzoimidazole core and R1, R2, or R3, actually is, where R1, R2 and R3 are only defined as “any moiety”.  According to MPEP 2173.05(g), “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.”  
	Regarding point (1), the specification fails to limit the scope of the compounds, noting at p. 25 line 15, “[f]ormulas I and II are not limited to a particular chemical moiety for R1, R2 and R3.” Thus, the claim in view of the specification fails to structurally limit the scope of the treating compounds.  Regarding point (2), the problem to be solved is “preventing engagement between SUMO and CRMP2”, thereby effecting the result of treating, ameliorating or preventing itch, anosmia, migraine event or pain related to Nav 1.7 activity in a patient”.  As such, considering that the claim simply recites a problem to be solved, together with Applicants’ failure to structurally limit the scope of the treating compounds [i.e. point (1)], the claim fails to set forth well-defined boundaries of the invention.  Finally, considering point (3), in view of points (1) and (2), the conclusion is that one of ordinary skill in the art would not know from the claim terms what structures of Formulas I or II are encompassed by the claim, rendering the claim indefinite.  Claim 20 has an analogous issue, also rendering it indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 and 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 21, 22, 26 and 27 of copending U.S. Patent Application Serial No. 16/596,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly-claimed pharmaceutical compositions of claim 5 comprise compounds having the required characteristics for docking within a CRMP binding binding pocket as characterized by the one or 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 11/30/2020, with respect to rejection of claim 2 under 35 U.S.C. 102(a)(1) as anticipated by  the compounds represented by CAS Registry Numbers 1420816-71-2, 1368621-60-1, 1368488-37-2, 933704-38-2, 1390430-30-4, 1389137-38-5, 1147323-08-7, 836691-52-2, and 836691-50-0 and as anticipated by JU (WO 2009/102155 A2 have been fully considered and are persuasive in view of the amendments. Therefore these rejections of claim 2 have been withdrawn. 
Applicant's amendments, filed 11/30/2020, with respect to rejection of claims 6-12 and 20-25 as indefinite under 35 U.S.C. 112(B) have been fully considered but they are not persuasive.  As set forth above, the current amendments of claims 6 and 20 fail to render the claims patentably definite upon analysis guided by MPEP 2173.05(g).
	Applicants request that the non-statutory double patenting rejections be held in abeyance until the identification of allowable subject matter, without presenting any arguments regarding the validity, of lack thereof, of the current rejections.  Accordingly, the rejections of claims 2-12 and 20-25 have been maintained without modification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.